Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 21, 2021

The Court of Appeals hereby passes the following order:

A21D0399. SHANITA MATTHEWS v. MARK BUTLER, COMMISSIONER
    OF THE DEPARTMENT OF LABOR.

      Shanita Matthews has filed an application for discretionary review of the trial
court’s order affirming the decision of the Board of Review of the Department of
Labor.1 We lack jurisdiction.
      The trial court entered its order on April 8, 2021. Ordinarily, an application for
discretionary review must be filed within 30 days of the order sought to be appealed.
See OCGA § 5-6-35 (d); see also Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d
57) (1989) (“The requirements of OCGA § 5-6-35 are jurisdictional and this [C]ourt
cannot accept an appeal not made in compliance therewith.”). Matthews sought and
obtained an extension of time to file her application by June 25, 2021, a Friday. See
Case No. A21E0048 (June 14, 2021).2 See also Court of Appeals Rule 16 (c). But
Matthews did not file her application until Monday, June 28, 2021. Her failure to file




      1
        See OCGA § 5-6-35 (a) (1) (providing that appeals from the decisions of
superior courts reviewing administrative agencies must come by application).
      2
        Matthews also sought and obtained two prior extensions as well. See Case
Nos. A21E0044 (May 5, 2021) (giving Matthews until May 24, 2021, to file her
application); A21E0046 (May 24, 2021) (giving Matthews until June 11, 2021 to file
her application).
her application within the extension of time granted renders it untimely. Accordingly,
this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/21/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.